  Case 1:20-cv-00031-IMK Document 13 Filed 05/12/20 Page 1 of 2 PageID #: 75




                             IN THE UNITED STATES DISTRICT COURT FOR
                             THE NORTHERN DISTRICT OF WEST VIRGINIA

ROBERT CAMPIONE,                                            )
                                                            )
                     Plaintiff,                             )
                                                            )
                     v.                                     ) Civil Action No. 1:20-cv-00031-IMK
                                                            )
WESTFIELD INSURANCE COMPANY,                                )
                                                            )
                     Defendant.                             )
                                                            )
                                                            )
                                                            )



                                     STIPULATION OF DISMISSAL

                     The above captioned case having been settled it is hereby stipulated by the parties

that this case is dismissed with prejudiceSXUVXDQWWR)HGHUDO5XOHRI&LYLO3URFHGXUH D  $
 LL .
                                               BY THE COURT:



DATE: 0D\                                  ____________________________________
                                                    IRENE M. KEELEY
                                                    UNITED STATE DISTRICT JUDGE




BY: /s/ Mathew G. Breneman                                 BY: /s/ Jon R. Godwin
Matthew G. Breneman, Esquire                               Dino S. Colombo, Esquire
W.Va. I.D. No. 9303                                        W.Va. I.D. No. 5066
600 Grant Street, 3300 U. S. Steel Tower                   Jon R. Godwin, Esquire
Pittsburgh, PA 15219                                       W.Va. I.D. No. 12541
(412) 281-8000                                             Colombo Law
Counsel for Westfield Insurance Company                    341 Chaplin Road, 2nd Floor
                                                           Morgantown, WV 26501
                                                           (304) 599-4229
                                                           Counsel for Plaintiff



01885227.DOC 8896-0641                           1018836
8896.0289
  Case 1:20-cv-00031-IMK Document 13 Filed 05/12/20 Page 2 of 2 PageID #: 76




BY: /s/ Daniel J. Twilla
Daniel J. Twilla, Esquire
W.Va. I.D. No. 11551
Burns White Center
48 26th Street
Pittsburgh, PA 15222
(412) 995-3286
Counsel for Westfield Insurance Company




01885227.DOC 8896-0641                    1018836
8896.0289
